DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al., WO 2017/046322.
Regarding claims 1 and 18:
Kramer discloses a modular self-contained gate for selectively blocking an entryway and a method of manufacturing it comprising: 

a substantially flat and rectangular gate (32) comprising a long edge having a length substantially the same as a length of said shipping container (refer to Fig. 2A) and a height less than a height of said opening, said gate aligned with and linearly displaceable through said opening between a first position wherein said gate is stored inside said shipping container and the entryway is open and a second position wherein said gate is extended outside of said shipping container and passage via the entryway is barred (refer to Fig. 3A); and 
a support mechanism (110) inside said shipping container suspending said gate such that said gate remains suspended above the ground (refer to Fig. 3A).
Regarding claim 2:
Kramer discloses wherein said support mechanism comprises a plurality of front support posts (vertical posts 112) adjacent to said opening for supporting said gate, each said front support post comprising a support bracket (horizontal posts) assembly supporting one of a plurality of roller bearing carriages (110), each said roller bearing carriage comprising a plurality of roller bearings, and wherein said gate comprises a plurality of stabilizing channels, said stabilizing channels rollable along said plurality of roller bearings (refer to Figs. 8A and 8B).

Kramer discloses further comprising an actuator for moving the gate between positions (electronic units 100 and motor 102).
Regarding claims 4-5:
Kramer further discloses wherein the container comprises a lockable entrance (11) that includes a door (18).
Regarding claim 6:
Kramer discloses wherein the modular self-container gate is transportable (pg. 3, ll. 1-8).
Regarding claims 7 and 11:
Kramer discloses further comprising a control panel (key-card scanner or IR-remote control) for controlling the actuator (pg. 8, ll. 16-23).
Regarding claim 12:
Kramer discloses wherein a surveillance system monitors the gate (pg. 6, ll. 8-12).
Regarding claim 14:
Kramer discloses wherein the gate is supported (via 50B) at one end such that a suspended end of said gate resists dipping when in said second position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Kramer et al., WO 2017/046322.
Regarding claim 19:
Brennan discloses a system for selectively allowing and blocking access to an area comprising: 
a plurality of abutting ISO standard shipping containers (10, refer to Fig. 7); 
a modular self-enclosed gate (38) comprising a modified ISO standard shipping container, said modular self-enclosed gate further comprising a substantially flat and rectangular gate comprising a long edge, said gate aligned with and linearly displaceable, said gate supportable by a support mechanism, said modular self-enclosed gate abutting with one of said plurality of ISO standard shipping containers together defining the area; and  16
an entryway providing access to the area defined by a gap between said modular self-enclosed gate and one of said plurality of ISO standard shipping containers, said gate closing at least a portion of said entryway in said second position, said entryway having a length at most the same as said gate length.
Brennan does not disclose a gate that is located within an ISO container, such that it is deployable through a slot within the container.
Kramer discloses a modular self-contained gate for selectively blocking an entryway and a method of manufacturing it comprising: 
an ISO standard shipping container (20) modified such that an existing closed end wall of said shipping container comprises an elongate slot-like opening (94 and refer to Fig. 4) arranged vertically and adjacent an edge of said closed end wall; 
a substantially flat and rectangular gate (32) comprising a long edge having a length substantially the same as a length of said shipping container (refer to Fig. 2A) and a height less than a height of said opening, said gate aligned with and linearly displaceable through said opening between a first position wherein said gate is stored inside said shipping container and the entryway is open and a second position wherein said gate is extended outside of said shipping container and passage via the entryway is barred (refer to Fig. 3A); and 
a support mechanism (110) inside said shipping container suspending said gate such that said gate remains suspended above the ground (refer to Fig. 3A).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the ISO shipping container and gate as suggested by Kramer for the ISO container external gate system of Brennan in order to make the gate self-contained within a container, thereby not requiring an external frame and mount for a gate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Kincaid, US 6,349,793.
Regarding claim 8:
Brennan discloses a modular self-contained gate but does not expressly disclose a motor and a chain.
Kincaid discloses a modular self-contained lifting apparatus wherein an actuator comprises a motor (132) and a chain (136), said chain connecting said motor to said apparatus via a motor output drive gear (141, refer to Fig. 5), and the modular self-contained apparatus further comprises a first sprocket (170) connecting said chain to a far-end support post (148) adjacent to a second closed end wall via a first pair of sealed roller bearings (102), a second sprocket (166) connecting said chain to one of said front support posts via a second pair of sealed roller bearings (102), and a tab emanating from said apparatus attaching said chain to said apparatus via a plurality of tensioner bolts  (172, col. 11, ll. 18-22).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to utilize the actuator system of Kincaid to move the gate of Brennan in order to move the gate in a controlled manner (col. 11, ll. 42).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Gilliam, US 2014/0259930.
Regarding claim 10:
Brennan does not expressly disclose a self-sustaining power generation and storage system to power said actuator.
Gilliam discloses self-contained gate that includes a self-sustained power generation (16) and storage system (para. 0020).
At the time the invention was filed, it would have been obvious to provide the power system as suggested by Gilliam to the self-contained gate of Brennan in order to make it reliable without requiring external power.
Regarding claim 13:
Brennan does not expressly disclose wherein the security system comprises a security camera.
Gilliam discloses a security camera (para. 0029).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a security camera as suggested by Gilliam to the gate of Brennan in order to control gate access (para. 0029).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Hanlon et al., US 5,873,205.
Regarding claim 9:
Brennan does not expressly disclose wherein the roller bearings are mounted with a Teflon guide.
Hanlon discloses a modular self-contained privacy panel wherein each of a plurality of roller bearings is mounted with a Teflon guide (col. 5, ll. 65 to col. 6, ll. 4).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use roller bearings mounted with a Teflon guide as suggested by Hanlon because the various bearings are suggested to be structural equivalents with predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Hasselmark, US 3,304,135.
Regarding claim 15:
Brennan discloses a sliding gate wherein each support bracket assembly (110) comprises a support bracket mounted a respective front support post (112) but does not expressly disclose a height adjusting threaded rod assembly.
Hasselmark discloses a sliding door (4) wherein each support bracket assembly comprises a support bracket (9) and a threaded rod (20) linking a roller bearing carriage (10) to said support bracket, wherein the height of each said roller bearing carriage is adjustable via a corresponding said threaded rod (20).
At the time the invention was filed, it would have been obvious to provide the height adjusting threaded rod assembly of Hasselmark to Brennan in order to provide height adjustment of the gate relative to the container.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan, Jr., US 2018/0273288 in view of Sprogis, US 10,319,164.
Regarding claim 16-17:
Brennan does not disclose a second entryway on an opposite side of the container.
Sprogis discloses tower housings for permitting entry to a transit through dual gates wherein multiple entryways are securable with a single tower housing on opposing sides of the housing, wherein each tower housing includes first and second gates exitable from opposing openings wherein each side is individually and simultaneously securable by the system.
At the time the invention was filed, it would have been obvious to install and additional, essentially identical gate on the opposing side of the container of Sprogis in order to secure multiple entries and exits within a secure perimeter.
Further, the modification is directed to the duplication of essential working parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. There is no evidence that the claimed duplication provides a criticality that would not be achievable and expected with a reasonable amount of experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT W HERRING/Primary Examiner, Art Unit 3633